 1   WORKMAN LAW FIRM, PC
     Robin G. Workman (Bar #145810)
 2   robin@workmanlawpc.com
     Rachel E. Davey (Bar # 316096
 3   rachel@workmanlawpc.com
     177 Post Street, Suite 800
 4   San Francisco, CA 94108
     Telephone: (415) 782-3660
 5   Facsimile: (415) 788-1028
 6   Attorneys for Plaintiffs, Anthony Marc Mostajo and Elaine Quedens
     On behalf of themselves and all other similarly situated
 7
 8
 9
10
                             IN THE UNITED STATES DISTRICT COURT
11
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
12
13
14   ANTHONY MARC MOSTAJO, and ELAINE                 No. 2:17-CV-00350-JAM-AC
     QUEDENS, on behalf of themselves and all         ORDER TO FILE UNDER SEAL
15   others similarly situated,                       CONFIDENTIAL DOCUMENTS
16                                                    SUBMITTED IN SUPPORT OF
                   Plaintiffs,                        PLAINTIFFS’ MOTION FOR CLASS
17                                                    CERTIFICATION, PERMISSION TO
            vs.                                       FILE THIRD AMENDED
18                                                    COMPLAINT, AND APPROVAL OF
     NATIONWIDE MUTUAL INSURANCE                      CLASS NOTICE, APPOINTMENT OF
     COMPANY, and Does 1 through 50, inclusive,       CLASS REPRESENTATIVES, CLASS
19                                                    COUNSEL, AND CLAIMS
                   Defendants.                        ADMINISTRATOR
20
21                                                    DATE:       December 10, 2019
                                                      TIME:       1:30 p.m.
22                                                    CTRM:       6, 14th Floor
                                                      JUDGE:      Hon. John A. Mendez
23
24                                                    Sacramento County Superior Court Case
                                                      No. 34-2017-00206005-CU-OE-GDS
25
26
27
28

     (PROPOSED) ORDER SEALING DOCUMENTS       -1-                 3258\MOTIONS\SEALPROPORDER.DOC
 1          Having reviewed Plaintiffs Anthony Marc Mostajo and Elaine Quedens’ (“Plaintiffs”)

 2   request to seal documents designated as “Confidential” by Defendant Nationwide Mutual

 3   Insurance Company (“Nationwide”) pursuant to the Stipulated Protective Order entered into by

 4   the parties and attached as Exhibits O-V to the Declaration of Robin G. Workman in Support of

 5   Plaintiffs’ Motion For Class Certification, Permission To File Third Amended Complaint, And

 6   Approval Of Class Notice, Appointment Of Class Representatives, Class Counsel, And Claims

 7   Administrator (“Workman Decl.”), Exhibit A to the Declaration of Anthony Marc Mostajo in

 8   Support of Plaintiffs’ Motion For Class Certification, Permission To File Third Amended

 9   Complaint, And Approval Of Class Notice, Appointment Of Class Representatives, Class

10   Counsel, And Claims Administrator (“Mostajo Decl.”), and Exhibit A to the Declaration of

11   Elaine Quedens in Support of Plaintiffs’ Motion For Class Certification, Permission To File

12   Third Amended Complaint, And Approval Of Class Notice, Appointment Of Class

13   Representatives, Class Counsel, And Claims Administrator (“Quedens Decl.”) and GOOD

14   CAUSE APPEARING therefore, Plaintiffs’ Request to Seal is hereby GRANTED. The

15   unredacted version of the Workman Decl. and the exhibits thereto, Mostajo Decl. and the

16   exhibits thereto, and Quedens Decl. and the exhibits thereto, SHALL BE SEALED for the

17   duration of the litigation and cannot be unseal ed without subsequent order from this Court.

18          IT IS SO ORDERED.

19
20   Date: November 13, 2019                      /s/ John A. Mendez_____________
                                                  Hon. John A. Mendez
21                                                United States District Court Judge
22
23
24
25
26
27
28

     (PROPOSED) ORDER SEALING DOCUMENTS         -2-                   3258\MOTIONS\SEALPROPORDER.DOC
